Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claim 1-3 are currently pending.

                                                Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/20/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1-3 are objected to because of the following informalities: claims 1-3 recite “the process”, however, the process is not defined in claims.  Appropriate correction is required to overcome the antecedent basis issue in claims 1-3 regarding “the process”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.
U.S. Patent No. 9, 769, 864 B2
Claims 1-3 are rejected on the grounds of nonstatutory double patenting as being unpatentable over respective claims 1-2 of U.S. Patent No. 9, 769, 864 B2, to Fukuta et al. Although the claims at issue are not identical, they are not patentably distinct from each other. It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Regarding claim 1, of the present application, Fukuta et al. also claims:
A user equipment having a function of direct communication, comprising: a receiver configured to receive from a base station resource information indicating usable radio resources for data transmitted in the direct communication; and a controller configured to detect a power when receiving a radio signal directly transmitted from another user terminal, wherein the controller is configured to determine, based on the result of the process, a radio resource used to transmit the data from among the usable radio resources indicated by the resource information.

Claim 1 of Fukuta et al. recites additional limitations and features than that of claim 1 in the present application; that is, claim 1 of Fukuta et al. is narrower in scope than claim 1 of the present application. Even so, one of ordinary skill in the art at the time of invention would conclude that claim 1 of the present application is an obvious variation of claim 1 in Fukuta et al. with the only difference being the omission of the additional limitations recited in claim 1 of Fukuta et al. See MPEP 804.II.B.1. "It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Since all of the limitations of claim 1 in the present application are also recited in claim 1 of Fukuta et al. and the omission of the additionally recited limitations of claim 1 in Fukuta et al. does not change the functions of the limitations recited in claim 1of the present application since the omitted limitations are directed to the controller determines a hopping pattern to be used in the D2D communication based on the hopping information, and the transmitter transmits the data using the determined radio resources, the determined transmission power, and the determined hopping pattern claim 1 of Fukuta  et al.
Regarding claim 2, of the present application, Fukuta et al. also claims:
A method applied to a user equipment having a function of direct communication, the method comprising: receiving from a base station resource information indicating usable radio resources for data transmitted in the direct communication; detecting a power when receiving a radio signal directly transmitted from another user terminal; and determining, based on the result of the process, a radio resource used to transmit the data from among the usable radio resources indicated by the resource information

Claim 2 of Fukuta et al. recites additional limitations and features than that of claim 2 in the present application; that is, claim 2 of Fukuta et al. is narrower in scope than claim 2 of the present application. Even so, one of ordinary skill in the art at the time of invention would conclude that claim 2 of the present application is an obvious variation of claim 2 in Fukuta et al. with the only difference being the omission of the additional limitations recited in claim 2 of Fukuta et al. See MPEP 804.II.B.1. "It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Since all of the limitations of claim 2 in the present application are also recited in claim 2 of Fukuta et al. and the omission of the additionally recited limitations of claim 2 in Fukuta et al. does not change the functions of the limitations recited in claim 3 of the present application since the omitted limitations are directed to establishing D2D discovery for discovering proximal terminals in claim 2 of Fukuta et al.

Regarding claim 3, of the present application, Fukuta et al. also claims:
A chipset included in a user equipment having a function of direct communication, the chipset comprising: a processor and a memory coupled to the processor, the processor configured to perform processes of: receiving from a base station resource information indicating usable radio resources for data transmitted in the direct communication; detecting a power when receiving a radio signal directly transmitted from another user terminal; and determining, based on the result of the process, a radio resource used to transmit the data from among the usable radio resources indicated by the resource information.
Claim 1 of Fukuta et al. recites additional limitations and features than that of claim 3 in the present application; that is, claim 1 of Fukuta et al. is narrower in scope than claim 3 of the present application. Even so, one of ordinary skill in the art at the time of invention would conclude that claim 1 of the present application is an obvious variation of claim 1 in Fukuta et al. with the only difference being the omission of the additional limitations recited in claim 1 of Fukuta et al. See MPEP 804.II.B.1. "It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Since all of the limitations of claim 3 in the present application are also recited in claim 1 of Fukuta et al. and the omission of the additionally recited limitations of claim 1 in Fukuta et al. does not change the functions of the limitations recited in claim 3 of the present application since the omitted limitations are directed to the controller determines a hopping pattern to be used in the D2D communication based on the hopping information, and the transmitter transmits the data using the determined radio resources, the determined transmission power, and the determined hopping pattern claim 1 of Fukuta  et al.


U.S. Patent No. 9, 913, 312 B2 

Claims 1-3 is rejected on the grounds of nonstatutory double patenting as being unpatentable over respective claims 1, 4 and 5 of U.S. Patent No. 9, 913, 312 B2, to Fukuta et al. Although the claims at issue are not identical, they are not patentably distinct from each other. It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Regarding claim 1, of the present application, Fukuta et al. also claims:
A user equipment having a function of direct communication, comprising: a receiver configured to receive from a base station resource information indicating usable radio resources for data transmitted in the direct communication; and a controller configured to detect a power when receiving a radio signal directly transmitted from another user terminal, wherein the controller is configured to determine, based on the result of the process, a radio resource used to transmit the data from among the usable radio resources indicated by the resource information.

Claims 1, 4 and 5 of Fukuta et al. recites additional limitations and features than that of claims 1-3 in the present application; that is, claims 1, 4 and 5 of Fukuta et al. is narrower in scope than claims 1-3 of the present application. Even so, one of ordinary skill in the art at the time of invention would conclude that claims 1-3 of the present application is an obvious variation of claims 1, 4 and 5 in Fukuta et al. with the only difference being the omission of the additional limitations recited in claims 1, 4 and 5 of Fukuta et al. See MPEP 804.II.B.1. "It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Since all of the limitations of claims 1 and 2 in the present application are also recited in claims 1, 4 and 5 of Fukuta  et al. and the omission of the additionally recited limitations of claims 1, 4 and 5 in Fukuta et al. does not change the functions of the limitations recited in claims 1 and 2 of the present application since the omitted limitations are directed to establishing D2D discovery for discovering proximal terminals in claims 1, 4 and 5 of Fukuta  et al.

Regarding claim 2, of the present application, Fukuta et al. also claims:
A method applied to a user equipment having a function of direct communication, the method comprising: receiving from a base station resource information indicating usable radio resources for data transmitted in the direct communication; detecting a power when receiving a radio signal directly transmitted from another user terminal; and determining, based on the result of the process, a radio resource used to transmit the data from among the usable radio resources indicated by the resource information

Claims 1, 4 and 5 of Fukuta et al. recites additional limitations and features than that of claims 1-3 in the present application; that is, claims 1, 4 and 5 of Fukuta et al. is narrower in scope than claims 1-3 of the present application. Even so, one of ordinary skill in the art at the time of invention would conclude that claims 1-3 of the present application is an obvious variation of claims 1, 4 and 5 in Fukuta et al. with the only difference being the omission of the additional limitations recited in claims 1, 4 and 5 of Fukuta et al. See MPEP 804.II.B.1. "It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Since all of the limitations of claims 1 and 2 in the present application are also recited in claims 1, 4 and 5 of Fukuta  et al. and the omission of the additionally recited limitations of claims 1, 4 and 5 in Fukuta et al. does not change the functions of the limitations recited in claims 1 and 2 of the present application since the omitted limitations are directed to establishing D2D discovery for discovering proximal terminals in claims 1, 4 and 5 of Fukuta  et al.
Regarding claim 3, of the present application, Fukuta et al. also claims:
A chipset included in a user equipment having a function of direct communication, the chipset comprising: a processor and a memory coupled to the processor, the processor configured to perform processes of: receiving from a base station resource information indicating usable radio resources for data transmitted in the direct communication; detecting a power when receiving a radio signal directly transmitted from another user terminal; and determining, based on the result of the process, a radio resource used to transmit the data from among the usable radio resources indicated by the resource information.

Claims 1, 4 and 5 of Fukuta et al. recites additional limitations and features than that of claims 1-3 in the present application; that is, claims 1, 4 and 5 of Fukuta et al. is narrower in scope than claims 1-3 of the present application. Even so, one of ordinary skill in the art at the time of invention would conclude that claims 1-3 of the present application is an obvious variation of claims 1, 4 and 5 in Fukuta et al. with the only difference being the omission of the additional limitations recited in claims 1, 4 and 5 of Fukuta et al. See MPEP 804.II.B.1. "It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Since all of the limitations of claims 1 and 2 in the present application are also recited in claims 1, 4 and 5 of Fukuta  et al. and the omission of the additionally recited limitations of claims 1, 4 and 5 in Fukuta et al. does not change the functions of the limitations recited in claims 1 and 2 of the present application since the omitted limitations are directed to establishing D2D discovery for discovering proximal terminals in claims 1, 4 and 5 of Fukuta  et al.


U.S. Patent No. 10, 129, 923 B2
Claims 1-3 are rejected on the grounds of nonstatutory double patenting as being unpatentable over respective claims 1-3 of U.S. Patent No. 10, 129, 923 B2, to Fukuta et al. Although the claims at issue are not identical, they are not patentably distinct from each other. It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Regarding claim 1, of the present application, Fukuta et al. also claims:
A user equipment having a function of direct communication, comprising: a receiver configured to receive from a base station resource information indicating usable radio resources for data transmitted in the direct communication; and a controller configured to detect a power when receiving a radio signal directly transmitted from another user terminal, wherein the controller is configured to determine, based on the result of the process, a radio resource used to transmit the data from among the usable radio resources indicated by the resource information.
Claims 1 and 2 of Fukuta et al. recites additional limitations and features than that of claim 1 in the present application; that is, claims 1 and 2 of Fukuta et al. is narrower in scope than claim 1 of the present application. Even so, one of ordinary skill in the art at the time of invention would conclude that claim 1 of the present application is an obvious variation of claims 1 and 2 in Fukuta et al. with the only difference being the omission of the additional limitations recited in claim 1 of Fukuta et al. See MPEP 804.II.B.1. "It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Since all of the limitations of claim 1 in the present application are also recited in claims 1 and 2  of Fukuta et al. and the omission of the additionally recited limitations of claims 1 and 2 in Fukuta et al. does not change the functions of the limitations recited in claims 1 and 2 of the present application since the omitted limitations are directed to the controller determines a hopping pattern to be used in the D2D communication based on the hopping information, and the transmitter transmits the data using the determined radio resources, the determined transmission power, and the determined hopping pattern claims 1 and 2 of Fukuta  et al.
Regarding claim 2, of the present application, Fukuta et al. also claims:
A method applied to a user equipment having a function of direct communication, the method comprising: receiving from a base station resource information indicating usable radio resources for data transmitted in the direct communication; detecting a power when receiving a radio signal directly transmitted from another user terminal; and determining, based on the result of the process, a radio resource used to transmit the data from among the usable radio resources indicated by the resource information

Claim 2 of Fukuta et al. recites additional limitations and features than that of claim 2 in the present application; that is, claim 2 of Fukuta et al. is narrower in scope than claim 2 of the present application. Even so, one of ordinary skill in the art at the time of invention would conclude that claim 2 of the present application is an obvious variation of claim 2 in Fukuta et al. with the only difference being the omission of the additional limitations recited in claim 2 of Fukuta et al. See MPEP 804.II.B.1. "It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Since all of the limitations of claim 1 in the present application are also recited in claims 1 and 2  of Fukuta et al. and the omission of the additionally recited limitations of claims 1 and 2 in Fukuta et al. does not change the functions of the limitations recited in claims 1 and 2 of the present application since the omitted limitations are directed to the controller determines a hopping pattern to be used in the D2D communication based on the hopping information, and the transmitter transmits the data using the determined radio resources, the determined transmission power, and the determined hopping pattern claims 1 and 2 of Fukuta  et al.

Regarding claim 3, of the present application, Fukuta et al. also claims:
A chipset included in a user equipment having a function of direct communication, the chipset comprising: a processor and a memory coupled to the processor, the processor configured to perform processes of: receiving from a base station resource information indicating usable radio resources for data transmitted in the direct communication; detecting a power when receiving a radio signal directly transmitted from another user terminal; and determining, based on the result of the process, a radio resource used to transmit the data from among the usable radio resources indicated by the resource information.
Claim 3 of Fukuta et al. recites additional limitations and features than that of claim 3 in the present application; that is, claim 3 of Fukuta et al. is narrower in scope than claim 3 of the present application. Even so, one of ordinary skill in the art at the time of invention would conclude that claim 3 of the present application is an obvious variation of claim 3 in Fukuta et al. with the only difference being the omission of the additional limitations recited in claim 3 of Fukuta et al. See MPEP 804.II.B.1. "It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Since all of the limitations of claim 3 in the present application are also recited in claim 3 of Fukuta et al. and the omission of the additionally recited limitations of claim 3 in Fukuta et al. does not change the functions of the limitations recited in claim 3 of the present application since the omitted limitations are directed to establishing D2D discovery for discovering proximal terminals in claim 3 of Fukuta et al.


U.S. Patent No. 10, 602, 566 B2
Claims 1-3 are rejected on the grounds of nonstatutory double patenting as being unpatentable over respective claims 1-2 of U.S. Patent No. 10, 602, 566 B2, to Fukuta et al. Although the claims at issue are not identical, they are not patentably distinct from each other. It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Regarding claim 1, of the present application, Fukuta et al. also claims:
A user equipment having a function of direct communication, comprising: a receiver configured to receive from a base station resource information indicating usable radio resources for data transmitted in the direct communication; and a controller configured to detect a power when receiving a radio signal directly transmitted from another user terminal, wherein the controller is configured to determine, based on the result of the process, a radio resource used to transmit the data from among the usable radio resources indicated by the resource information.
Claims 1 and 2 of Fukuta et al. recites additional limitations and features than that of claim 2 in the present application; that is, claims 1 and 2 of Fukuta et al. is narrower in scope than claim 2 of the present application. Even so, one of ordinary skill in the art at the time of invention would conclude that claim 1 of the present application is an obvious variation of claims 1 and 2 in Fukuta et al. with the only difference being the omission of the additional limitations recited in claim 2 of Fukuta et al. See MPEP 804.II.B.1. "It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Since all of the limitations of claim 2 in the present application are also recited in claims 1 and 2  of Fukuta et al. and the omission of the additionally recited limitations of claims 1 and 2 in Fukuta et al. does not change the functions of the limitations recited in claims 1 and 2 of the present application since the omitted limitations are directed to the controller determines  whether the UE is in a RRC idle mode in which no RRC connection is established between the UE and the base station based on whether the UE has an RRC connection with the base station claims 1 and 2 of Fukuta  et al. directed to the controller determines  whether the UE is in a RRC idle mode in which no RRC connection is established between the UE and the base station based on whether the UE has an RRC connection with the base station claims 1 and 2 of Fukuta  et al.

Regarding claim 2, of the present application, Fukuta et al. also claims:
A method applied to a user equipment having a function of direct communication, the method comprising: receiving from a base station resource information indicating usable radio resources for data transmitted in the direct communication; detecting a power when receiving a radio signal directly transmitted from another user terminal; and determining, based on the result of the process, a radio resource used to transmit the data from among the usable radio resources indicated by the resource information
Claims 1 and 2 of Fukuta et al. recites additional limitations and features than that of claim 2 in the present application; that is, claims 1 and 2 of Fukuta et al. is narrower in scope than claim 2 of the present application. Even so, one of ordinary skill in the art at the time of invention would conclude that claim 1 of the present application is an obvious variation of claims 1 and 2 in Fukuta et al. with the only difference being the omission of the additional limitations recited in claim 2 of Fukuta et al. See MPEP 804.II.B.1. "It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Since all of the limitations of claim 2 in the present application are also recited in claims 1 and 2  of Fukuta et al. and the omission of the additionally recited limitations of claims 1 and 2 in Fukuta et al. does not change the functions of the limitations recited in claims 1 and 2 of the present application since the omitted limitations are directed to the controller determines  whether the UE is in a RRC idle mode in which no RRC connection is established between the UE and the base station based on whether the UE has an RRC connection with the base station claims 1 and 2 of Fukuta  et al. directed to the controller determines  whether the UE is in a RRC idle mode in which no RRC connection is established between the UE and the base station based on whether the UE has an RRC connection with the base station claims 1 and 2 of Fukuta  et al.


Regarding claim 3, of the present application, Fukuta et al. also claims:
A chipset included in a user equipment having a function of direct communication, the chipset comprising: a processor and a memory coupled to the processor, the processor configured to perform processes of: receiving from a base station resource information indicating usable radio resources for data transmitted in the direct communication; detecting a power when receiving a radio signal directly transmitted from another user terminal; and determining, based on the result of the process, a radio resource used to transmit the data from among the usable radio resources indicated by the resource information.
Claims 1-2 of Fukuta et al. recites additional limitations and features than that of claim 3 in the present application; that is, claims 1-2 of Fukuta et al. is narrower in scope than claim 3 of the present application. Even so, one of ordinary skill in the art at the time of invention would conclude that claim 3 of the present application is an obvious variation of claims 1-2 in Fukuta et al. with the only difference being the omission of the additional limitations recited in claims 1-2 of Fukuta et al. See MPEP 804.II.B.1. "It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Since all of the limitations of claim 3 in the present application are also recited in claims 1-2 of Fukuta et al. and the omission of the additionally recited limitations of claims 1-2 in Fukuta et al. does not change the functions of the limitations recited in claim 3 of the present application since the omitted limitations are directed directed to the controller determines whether the UE is in a RRC idle mode in which no RRC connection is established between the UE and the base station based on whether the UE has an RRC connection with the base station claims 1 and 2 of Fukuta  et al. 

U.S. Patent No. 11, 178, 721 B2
Claims 1-3 are rejected on the grounds of nonstatutory double patenting as being unpatentable over respective claims 1-3 of U.S. Patent No. 11, 178, 721 B2, to Fukuta et al. Although the claims at issue are not identical, they are not patentably distinct from each other. It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Regarding claim 1, of the present application, Fukuta et al. also claims:
A user equipment having a function of direct communication, comprising: a receiver configured to receive from a base station resource information indicating usable radio resources for data transmitted in the direct communication; and a controller configured to detect a power when receiving a radio signal directly transmitted from another user terminal, wherein the controller is configured to determine, based on the result of the process, a radio resource used to transmit the data from among the usable radio resources indicated by the resource information.
Claim 1 of Fukuta et al. recites additional limitations and features than that of claim 1 in the present application; that is, claim 1 of Fukuta et al. is narrower in scope than claim 1 of the present application. Even so, one of ordinary skill in the art at the time of invention would conclude that claim 1 of the present application is an obvious variation of claim 1 in Fukuta et al. with the only difference being the omission of the additional limitations recited in claim 1 of Fukuta et al. See MPEP 804.II.B.1. "It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Since all of the limitations of claim 1 in the present application are also recited in claim 1 of Fukuta et al. and the omission of the additionally recited limitations of claim 1 in Fukuta et al. does not change the functions of the limitations recited in claim 1 of the present application since the omitted limitations are directed to the controller determines a hopping pattern to be used in the D2D communication based on the hopping information, and the transmitter transmits the data using the determined radio resources, the determined transmission power, and the determined hopping pattern claim 1 of Fukuta  et al.
Regarding claim 2, of the present application, Fukuta et al. also claims:
A method applied to a user equipment having a function of direct communication, the method comprising: receiving from a base station resource information indicating usable radio resources for data transmitted in the direct communication; detecting a power when receiving a radio signal directly transmitted from another user terminal; and determining, based on the result of the process, a radio resource used to transmit the data from among the usable radio resources indicated by the resource information

Claim 2 of Fukuta et al. recites additional limitations and features than that of claim 2 in the present application; that is, claim 2 of Fukuta et al. is narrower in scope than claim 2 of the present application. Even so, one of ordinary skill in the art at the time of invention would conclude that claim 2 of the present application is an obvious variation of claim 2 in Fukuta et al. with the only difference being the omission of the additional limitations recited in claim 2 of Fukuta et al. See MPEP 804.II.B.1. "It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Since all of the limitations of claim 1 in the present application are also recited in claim 2 of Fukuta et al. and the omission of the additionally recited limitations of claim 2 in Fukuta et al. does not change the functions of the limitations recited in claim 2 of the present application since the omitted limitations are directed to the controller determines a hopping pattern to be used in the D2D communication based on the hopping information, and the transmitter transmits the data using the determined radio resources, the determined transmission power, and the determined hopping pattern claim 2 of Fukuta  et al.

Regarding claim 3, of the present application, Fukuta et al. also claims:
A chipset included in a user equipment having a function of direct communication, the chipset comprising: a processor and a memory coupled to the processor, the processor configured to perform processes of: receiving from a base station resource information indicating usable radio resources for data transmitted in the direct communication; detecting a power when receiving a radio signal directly transmitted from another user terminal; and determining, based on the result of the process, a radio resource used to transmit the data from among the usable radio resources indicated by the resource information.
Claim 3 of Fukuta et al. recites additional limitations and features than that of claim 3 in the present application; that is, claim 3 of Fukuta et al. is narrower in scope than claim 3 of the present application. Even so, one of ordinary skill in the art at the time of invention would conclude that claim 3 of the present application is an obvious variation of claim 3 in Fukuta et al. with the only difference being the omission of the additional limitations recited in claim 3 of Fukuta et al. See MPEP 804.II.B.1. "It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Since all of the limitations of claim 3 in the present application are also recited in claim 3 of Fukuta et al. and the omission of the additionally recited limitations of claim 3 in Fukuta et al. does not change the functions of the limitations recited in claim 3 of the present application since the omitted limitations are directed to establishing D2D discovery for discovering proximal terminals in claim 3 of Fukuta et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2015/0245192 A1) in view of HE et al. (US 2014/0003262 A1).

Regarding claim 1, Wu discloses a user equipment having a function of direct communication, comprising:  (Fig. 13, source UE in communication with the target UE through D2D communication): a receiver (Fig. 5, receiving module 52) from a base station resource information indicating usable radio resources for data transmitted in the direct communication (Fig. 13, step 1301, paragraph 0147 discloses network equipment transmits a configuration message (radio resource allocation) and paragraph 0149 discloses the configuration message may be sent by broadcasting, for example the configuration message is born in an SIB for D2D communication and UE (user terminal) receives this information from base station or network device. A network equipment (that is, the network) transmits configuration message(s) in which the configuration information about D2D discovery signal(s) and the configuration information about D2D discovery triggering signal(s) are contained; the configuration information of the D2D discovery signal(s) includes one or more of the following parameters: (1) a discovery signal set for indicating available D2D discovery signal(s); (2) resource configuration parameter(s)).
Wu does not specifically disclose the mechanism of a controller configured to detect a power when receiving a radio signal directly transmitted from another user terminal, wherein the controller is configured to determine, based on the result of the process, a radio resource used to transmit the data from among the usable radio resources indicated by the resource information. 
In an analogous art, HE discloses a controller configured to detect a power when receiving a radio signal directly transmitted from another user terminal (Paragraph 0107 discloses the operation of receiving the D2D SRS resources allocation information can further include receiving via a system information block (SIB) a transmission power for a D2D SRS. The method can further include transmitting a D2D SRS with the transmission power. In another configuration, the operation of receiving the D2D SRS resources allocation information can further include receiving a D2D SRS bandwidth for the D2D SRS. The method can further include: Implicitly determining a D2D SRS transmission power based on the D2D SRS bandwidth, where a one-to-one mapping exists between the D2D SRS bandwidth and the D2D SRS transmission power; and transmitting a D2D SRS with the D2D SRS transmission power. Paragraph 0107 and 0058, 0060, 0062, 0087 transmit data using the radio resources indicated by the resource information); wherein the controller is configured to determine, based on the result of the process, a radio resource used to transmit the data from among the usable radio resources indicated by the resource information (Paragraph [0062] disclose, in aperiodic D2D SRS configuration allows a node (e.g., eNB) to trigger the wireless device (e.g., UE) to transmit a one-shot aperiodic SRS for device discovery using a specified time frame and/or triggering mechanism. Further paragraph 0113 discloses D2D resource list includes a frequency domain position, a SRS configuration index, a transmission comb, a cyclic shift (CS), a detectable SRS index, a bandwidth for D2D SRS transmission for a cell, or a frequency hopping bandwidth for a D2D SRS transmission)

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the technique of HE to the system of Wu to provide a technology for device discovery using a device-to-device (D2D) sounding reference signal (SRS) and device discovery using D2D SRS in a channel measurement group to enhance the discovery of proximity UE (Abstract, HE). 
Regarding claim 2, Wu discloses a method applied to a user equipment having a function of direct communication, the method comprising (Fig. 13, source UE in communication with the target UE through D2D communication): a receiver (Fig. 5, receiving module 52) from a base station resource information indicating usable radio resources for data transmitted in the direct communication (Fig. 13, step 1301, paragraph 0147 discloses network equipment transmits a configuration message (radio resource allocation) and paragraph 0149 discloses the configuration message may be sent by broadcasting, for example the configuration message is born in an SIB for D2D communication and UE (user terminal) receives this information from base station or network device. A network equipment (that is, the network) transmits configuration message(s) in which the configuration information about D2D discovery signal(s) and the configuration information about D2D discovery triggering signal(s) are contained; the configuration information of the D2D discovery signal(s) includes one or more of the following parameters: (1) a discovery signal set for indicating available D2D discovery signal(s); (2) resource configuration parameter(s)).
Wu does not specifically disclose the mechanism of detecting a power when receiving a radio signal directly transmitted from another user terminal, determining, based on the result of the process, a radio resource used to transmit the data from among the usable radio resources indicated by the resource information. 
In an analogous art, HE discloses detecting a power when receiving a radio signal directly transmitted from another user terminal (Paragraph 0107 discloses the operation of receiving the D2D SRS resources allocation information can further include receiving via a system information block (SIB) a transmission power for a D2D SRS. The method can further include transmitting a D2D SRS with the transmission power. In another configuration, the operation of receiving the D2D SRS resources allocation information can further include receiving a D2D SRS bandwidth for the D2D SRS. The method can further include: Implicitly determining a D2D SRS transmission power based on the D2D SRS bandwidth, where a one-to-one mapping exists between the D2D SRS bandwidth and the D2D SRS transmission power; and transmitting a D2D SRS with the D2D SRS transmission power. Paragraph 0107 and 0058, 0060, 0062, 0087 transmit data using the radio resources indicated by the resource information);  determining, based on the result of the process, a radio resource used to transmit the data from among the usable radio resources indicated by the resource information (Paragraph [0062] disclose, in aperiodic D2D SRS configuration allows a node (e.g., eNB) to trigger the wireless device (e.g., UE) to transmit a one-shot aperiodic SRS for device discovery using a specified time frame and/or triggering mechanism. Further paragraph 0113 discloses D2D resource list includes a frequency domain position, a SRS configuration index, a transmission comb, a cyclic shift (CS), a detectable SRS index, a bandwidth for D2D SRS transmission for a cell, or a frequency hopping bandwidth for a D2D SRS transmission)

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the technique of HE to the system of Wu to provide a technology for device discovery using a device-to-device (D2D) sounding reference signal (SRS) and device discovery using D2D SRS in a channel measurement group to enhance the discovery of proximity UE (Abstract, HE). 

Regarding claim 3,  HE discloses a chipset included in a user equipment having a function of direct communication, the chipset comprising: a processor and a memory coupled to the processor, the processor configured to perform processes of (Fig. 15, UE 290 is in communication with the  proximity UE 296 through D2D communication. Paragraphs 0103, 00111 and Figs. 15-17 discloses the steps of Fig. 15 can be executed by a machine readable storage medium to further process and store the D2D SRS transmission where the operation of receiving the D2D SRS resources allocation information can further include receiving via a system information block (SIB) a transmission power for a D2D SRS. The method can further include transmitting a D2D SRS with the transmission power (also in paragraphs 0060 and 0087); a receiver (Fig. 5, receiving module 52) from a base station resource information indicating usable radio resources for data transmitted in the direct communication (Fig. 13, step 1301, paragraph 0147 discloses network equipment transmits a configuration message (radio resource allocation) and paragraph 0149 discloses the configuration message may be sent by broadcasting, for example the configuration message is born in an SIB for D2D communication and UE (user terminal) receives this information from base station or network device. A network equipment (that is, the network) transmits configuration message(s) in which the configuration information about D2D discovery signal(s) and the configuration information about D2D discovery triggering signal(s) are contained; the configuration information of the D2D discovery signal(s) includes one or more of the following parameters: (1) a discovery signal set for indicating available D2D discovery signal(s); (2) resource configuration parameter(s)).
Wu does not specifically disclose the mechanism of detecting a power when receiving a radio signal directly transmitted from another user terminal, determining, based on the result of the process, a radio resource used to transmit the data from among the usable radio resources indicated by the resource information. 
In an analogous art, HE discloses detecting a power when receiving a radio signal directly transmitted from another user terminal (Paragraph 0107 discloses the operation of receiving the D2D SRS resources allocation information can further include receiving via a system information block (SIB) a transmission power for a D2D SRS. The method can further include transmitting a D2D SRS with the transmission power. In another configuration, the operation of receiving the D2D SRS resources allocation information can further include receiving a D2D SRS bandwidth for the D2D SRS. The method can further include: Implicitly determining a D2D SRS transmission power based on the D2D SRS bandwidth, where a one-to-one mapping exists between the D2D SRS bandwidth and the D2D SRS transmission power; and transmitting a D2D SRS with the D2D SRS transmission power. Paragraph 0107 and 0058, 0060, 0062, 0087 transmit data using the radio resources indicated by the resource information);  determining, based on the result of the process, a radio resource used to transmit the data from among the usable radio resources indicated by the resource information (Paragraph [0062] disclose, in aperiodic D2D SRS configuration allows a node (e.g., eNB) to trigger the wireless device (e.g., UE) to transmit a one-shot aperiodic SRS for device discovery using a specified time frame and/or triggering mechanism. Further paragraph 0113 discloses D2D resource list includes a frequency domain position, a SRS configuration index, a transmission comb, a cyclic shift (CS), a detectable SRS index, a bandwidth for D2D SRS transmission for a cell, or a frequency hopping bandwidth for a D2D SRS transmission)

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the technique of HE to the system of Wu to provide a technology for device discovery using a device-to-device (D2D) sounding reference signal (SRS) and device discovery using D2D SRS in a channel measurement group to enhance the discovery of proximity UE (Abstract, HE). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lee et al. (US 2014/0342747 A1) disclose a method for performing user equipment (UE)-to-UE communication and device-to-device (D2D) communication, a method for supporting D2D communication and a device (Paragraph 0007). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMANI OHRI whose telephone number is (571)272-5420. The examiner can normally be reached 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 5712727919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROMANI OHRI/Primary Examiner, Art Unit 2413